DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Both the Declaration under 37 CFR 1.132 filed 9/16/2021 are sufficient to overcome the rejection of claims 1, 3-4, 8-10, 12, 21-23 and 25-26 based upon Angeletakis et al (US 6,593,395) the rejection of claims 1-2, 4-6, 8-9, 16-18 and 25 based upon Craig (WO2013/003396); and both rejections of claims 19-20 over Angeletakis and Craig. 

Response to Arguments

Applicant’s arguments, see Remarks/Amendment/Declarations, filed 9/16/2021, with respect to claims 1-6, 8-10, 12, 16-23, and 25-26 have been fully considered and are persuasive.  The claims 1, 3-4, 8-10, 12, 21-23 and 25-26 based upon Angeletakis et al (US 6,593,395) the rejection of claims 1-2, 4-6, 8-9, 16-18 and 25 based upon Craig (WO2013/003396); and both rejections of claims 19-20 over Angeletakis and Craig has been withdrawn. 

Allowable Subject Matter

Claims 1-6, 8-10, 12, 16-23, and 25-26 allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance are the findings in the Declarations submitted on 9/16/202 by both Mr. Dunbar and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc